Title: Certification of a Bill of Exchange, 1 January 1779
From: Franklin, Benjamin
To: 


Passy Jan. 1. 1779.
I hereby certify that the Bill of Exchange remitted me by Jona Williams on Acct of the Commissioners of the United States drawn by the said Williams on Monsr LeRay de Chaumont for fifty thousand Livres and charged by the said Williams in his Acct with the Commissioners has been paid to me this day.—by two Notes of hand of the said Mr de Chaumont one for thirty thousand & one for twenty thousand Livres
B Franklin
